                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   Case No. 17-cr-180-pp
      v.

JOHN T. EVANS,

                  Defendant.
______________________________________________________________________________

    ORDER DENYING THIRD MOTION FOR COMPASSIONATE RELEASE
     SENTENCE REDUCTION (DKT. NO. 146) AND GRANTING MOTION
 REQUESTING A JUDICIAL RECOMMENDATOIN CONCERNING LENGTH OF
   RESIDENTIAL RE-ENTRY CENTER (RRC) PLACEMENT (DKT. NO. 147)
______________________________________________________________________________

      Since November 15, 2018, when the court sentenced the defendant to

serve 66 months in custody following his plea to participating in Hobbs Act

robberies of two mobile phone stores, the defendant has filed three motions for

compassionate release. He filed the first one on June 3, 2020, not quite three

months after it became clear that the COVID-19 pandemic was a serious threat

to American public health. Dkt. No. 117. The court denied the motion, because

the only underlying condition the defendant identified that allegedly made him

more susceptible to severe illness if infected was asthma; he had not had an

asthma attack in some time, his asthma was not moderate to severe and was

controlled with an inhaler. Dkt. No. 126 at 8-9.

      Six months later, on December 29, 2020, the court received a second

motion from the defendant. Dkt. No. 131. The court denied this motion, again

noting that the defendant had not demonstrated that he was any more
                                         1

           Case 2:17-cr-00180-PP Filed 09/01/21 Page 1 of 7 Document 151
vulnerable to severe illness if infected than any other incarcerated person. Dkt.

No. 140 at 3-4. By that time, the defendant had contracted the virus and been

diagnosed as asymptomatic (though he reported body aches, shortness of

breath and headache). Id. at 3.

      On August 10, 2021, the court received a third motion from the

defendant. Dkt. No. 146. The defendant cites the highly contagious Delta

variant. Id. at 1. He indicates that he has been prescribed a stronger steroid for

his asthma and that he uses it daily because of his previous infection with

COVID-19. Id. He explains that, after not getting into any trouble for his entire

incarceration, he recently received an incident report for giving another

incarcerated person his contact information; he is appealing that violation. Id.

at 2. He reminds the court that he is nearing the end of his sentence and says

he may get some additional good-time credit for completing an intensive auto

shop program. Id. The defendant anticipates that the government will oppose

the sentence reduction because the defendant refused the offer of a COVID-19

vaccine; he explains that he refused the vaccine because he was told he’d get

one vaccine, but then the staff handed out information saying they would be

administering a different one. Id. at 3. He argues that even if he had agreed to

be vaccinated, that is no guarantee he would not be reinfected. Id.

      The defendant anticipates that the government will say that he is “steady

breaking the rules” while in custody; he counters by asking why he would stay

out of trouble for four years only to wait until the very end of his sentence to

commit a violation. Id.


                                         2

        Case 2:17-cr-00180-PP Filed 09/01/21 Page 2 of 7 Document 151
      Finally, he asks that if the court denies his motion, it grant his motion

for a judicial recommendation that the BOP grant him the maximum amount of

time allowable (up to one year) in a halfway house. Id. at 3-4.

      The defendant attached to his motion a “Fact Sheet for Recipients and

Caregivers” explaining the emergency use authorization for the Pfizer-BioNTech

vaccine.1 Dkt. No. 146-1 at 1-6. He also attached the Discipline Hearing Officer

Report regarding the disciplinary violation he mentioned. Id. at 7-9. It shows

that prison staff concluded that the defendant had possessed a cell phone—

which the prison classifies as a “hazardous tool”—even though he and the

incarcerated person who claimed to have used the phone denied that fact.

      As the defendant anticipated, the government opposes the motion. Dkt.

No. 150. The government provided a portion of the defendant’s medical records

indicating that on February 4, 2021, the prison offered the defendant the

Moderna COVID-19 vaccine, but that he refused it. Dkt. No. 150-1. (The court

assumes, from the fact that the defendant attached to his motion an

informational brochure about the Pfizer-BioNTech vaccine, that when he says

he was told he’d be getting one medicine but then was offered another, he

means that he was told he’d be given the Pfizer vaccine but ended up being

offered the Moderna.)



1
 On August 23, 2021, the U.S. Food and Drug Administration granted final
approval of the Pfizer-BioNTech vaccine for use in individuals sixteen and
older; the vaccine remains available under the emergency use authorization for
individuals twelve through fifteen and for boosters for immunocompromised
persons. https://www.fda.gov/news-events/press-announcements/fda-
approves-first-covid-19-vaccine.
                                        3

        Case 2:17-cr-00180-PP Filed 09/01/21 Page 3 of 7 Document 151
       The government cites two recent cases from the Seventh Circuit Court of

Appeals, United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. July 21, 2021)

and United States v. Ervin, ___ F. App’x ___, 2021 WL 3439014 (7th Cir. Aug.

5, 2021), in which the Seventh Circuit has held that an incarcerated person

who declines to be vaccinated cannot “plausibly” argue that his or her virus

risk poses an extraordinary and compelling circumstance. While the Erwin

court hinted at the possibility that an incarcerated person who is unable to be

vaccinated for health reasons, or an incarcerated person to whom the

institution did not offer the opportunity to be vaccinated, might still present

extraordinary circumstances, the defendant does not fall into either of those

categories. The Seventh Circuit—the court above this court, whose rulings this

court must follow—has held that an incarcerated person who declines

vaccination faces a “self-incurred” risk of being infected. Broadfield, 5 F.4th at

803.

       The defendant asserts that he is now on a stronger asthma medication

and that he takes it daily. He has provided no medical records in support of

this argument. The court noted in its previous decisions that the Centers for

Disease Control has indicated that those with moderate to severe asthma

“could be” at greater risk for more severe illness if infected. See, e.g., Dkt. No.

126 at 9. Compared to defendants with kidney disease, immune deficiency

disorders, cancer and other co-morbidities that make a person much more

vulnerable to severe illness if infected, the defendant still has not shown that

his health condition puts him at a higher risk that other incarcerated persons.


                                          4

         Case 2:17-cr-00180-PP Filed 09/01/21 Page 4 of 7 Document 151
      The defendant expresses concern about the more contagious Delta

variant and argues that even if he’d been vaccinated, there’s no guarantee that

he could not be reinfected. The Delta variant is more contagious and the

defendant is correct that no vaccine is 100% effective. There have been, and

continue to be, what are known as “break-through” infections, where a

vaccinated person contracts COVID-19. The CDC explains:

      COVID-19 vaccines are effective and are a critical tool to bring the
      pandemic under control. However, no vaccines are 100% effective at
      preventing illness. Some fully vaccinated people will get sick, and
      some will even be hospitalized or die from COVID-19. However, there
      is evidence that vaccination may make illness less severe for those
      who are vaccinated and still get sick. The risk of infection,
      hospitalization, and death are all much lower in vaccinated
      compared to unvaccinated people.

https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-

cases.html. As for the Delta variant itself, the CDC states that vaccines are

“highly effective at preventing severe disease and death, including against the

Delta variant,” and warns that “[t]he greatest risk of transmission is among

unvaccinated people who are much more likely to get infected, and therefore

transmit the virus.” https://www.cdc.gov/coronavirus/2019-ncov/variants/

delta-variant.html. While the defendant’s concerns about the Delta variant are

valid ones, he had the ability to mitigate the risk to himself by getting

vaccinated. Again, the defendant has not demonstrated extraordinary and

compelling circumstances justifying a sentence reduction.

      The court should note that contrary to the defendant’s expectation, the

government made no mention of the alleged disciplinary violation. The court

sees no reason to take that into account in its decision; from the document the
                                         5

        Case 2:17-cr-00180-PP Filed 09/01/21 Page 5 of 7 Document 151
defendant provided, there appears to be some question about whether the

defendant even committed the violation, and if he did, the violation seems a

minor one. The court has no reason to believe that the defendant has not been,

as he describes himself, a model incarcerated person. He has completed several

programs, using his time in prison wisely. The sole basis for the court’s denial

of the defendant’s third motion for compassionate release is that the defendant

has not identified extraordinary and compelling reasons justifying a reduction

in his sentence.

      As for the defendant’s request that the court recommend to the Bureau

of Prisons that he receive the maximum time in residential reentry, the

government argues that the defendant has provided no legal authority that

allows the court to make a sentencing recommendation once the sentencing

hearing is over. Section 3582(c) of Title 18 says that a court may not modify a

term of imprisonment once it is imposed. Courts differ on the question of

whether recommending that the BOP give a defendant the maximum term

allowed in residential reentry is a “modification” of a sentence. Regardless, it is

up to the BOP to decide when to place an inmate in residential reentry. That

decision, to the extent the court understands it, is based on many factors, and

some of them have nothing to do with the defendant. The BOP must take into

account how many beds are available at the RRC in the district where the

defendant will be released, for example. But it seems to this court that the

defendant likely would be a good candidate for the maximum allowable term,

given his reported record of good conduct and the positive way he has chosen


                                         6

        Case 2:17-cr-00180-PP Filed 09/01/21 Page 6 of 7 Document 151
to spend his time in custody. Without ordering a modification of the

defendant’s sentence, the court will grant the defendant’s request to

recommend that the BOP grant the defendant the maximum amount of time in

residential reentry.

      The court DENIES the defendant’s third motion for compassionate

release. Dkt. No. 146.

      Without ordering a sentencing modification, the court GRANTS the

defendant’s motion for a recommendation, and RECOMMENDS to the Bureau

of Prisons that it grant the defendant the maximum allowable time in

residential reentry. Dkt. No. 147.

      Dated in Milwaukee, Wisconsin this 1st day of September, 2021.

                                     BY THE COURT:


                                     ________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       7

        Case 2:17-cr-00180-PP Filed 09/01/21 Page 7 of 7 Document 151
